 

we! Case 1:20-mj-00122-BAM Document11 Filed 11/10/20 Page 1of 4 j
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of Pages

 

UNITED STATES DISTRICT COURT i a

for the

 

Eastern District of California Nay ; ton y
eo 0

EASTERN pt GIST Ry

UNITED STATES OF AMERICA, N DISTATSTRICT coupe
. ) By eg OH iA
Vv. - ) DEPUTY: it SIR .
. ) CaseNo. __‘1:20-MJ-122 BAM
ARMANDO LUCIANO CHAVEZ, JR., ) :

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

_ (1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

_(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose.

 

’ The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place . .

 

on ; November 23, 2020, at 2:00 pm before the Magistrate Judge
, Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
“ Case 1:20-mj-00122-BAM Document11 Filed 11/10/20 Page 2 of 4 Y

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [=] Pages

CHAVEZ Jr., Armando Luciano
Doc. No, 1:20-MJ-00122-BAM
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

M (6) The defendant is placed in the custody of:
Name of person or organization Paula Antonietta Roman

wg

who agrees (a) to supervise the defendant in accordance withtall con
defendant at all scheduled court proceedings, and (c) to”nofffy the
release or disappears.

iS Sf release, (b) to use every effort to assure the appearance of the
iMimediately in the event the defendant violates any conditions of

    

 
   
 

&

   

SIGNED:

Mo (7) The defendant must: ;

vi (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report telephonically to the Pretrial Services Agency on the first working day following your release from

custody; .
wi (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) maintain or actively seck employment, and provide proof thereof to the PSO, upon request;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammuunition,
currently under your control;

4 (g) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the

costs of the testing services based upon your ability to pay, as determined by the Pretria) Services Officer;

(h) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
miedication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

wi (i) you must reside at and participate at WestCare inpatient facility, and comply with all the rules and regulations of
the program, as directed by program staff and Pretrial Services; You must remain in the inpatient facility until
released by the Pretrial Services Officer; A responsible party approved by Pretrial Services, shall escort you to
all required court hearings and escort you back to the program upon completion of the hearing;

yw G) upon successful completion of residential drug treatinent, you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself from this residence for more than 24 hours
without the prior approval of the Pretrial Services Officer;

wi (k) upon successful completion of residential drug treatment, you must participate in a program of medical or
psychiatric treatment including treatment for drug or alcohol dependency, as approved by the PSO; you must pay
all or part of the costs of the counseling services based upon your ability to pay, as determined by the PSO;

(1) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

(m) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A $20,000 unsecured bond co-signed by the
defendant’s mother, Paula Antonietta Roman; ‘

vi (n) not possess any communication device; however, you may use your third-party custodian’s cellular phone or

landline to communicate with defense counsel, Pretrial Services Agency, and treatment providers;

(0) following your release from WestCare, you must complete a 14-day quarantine period at your residence. During
this 14-day quarantine period, you must remain inside your residence at all times except for medical needs
preapproved by the Pretrial Services Officer. You must comply with any and all telephonic and virtual (video)
reporting instructions given to you by the Pretrial Services office;

¥ (p) following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at
a location approved by the Pretrial Services Officer, and you must report the results of your COVID-19 test to
Pretrial Services immediately upon receipt; and,

w (q) upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
to Pretrial Services, you must participate in the following location monitoring program component and abide by
all the requirements of the program, which will include having a location monitoring unit installed in your
residence and a radio frequency transmitter device attached to your person, You must comply with all instructions

HAR

HS

 
 

 

 

Case 1:20-mj-00122-BAM Document11 Filed 11/10/20 Page 3 of 4 4 of

for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the
monitoring company. You must pay all or part of the costs of the program based upon your ability to pay, as
determined by the PSO, CURFEW: You must remain inside your residence every day from 9:00pm to 6:00am,

or as adjusted by the pretrial services officer for medical, religious services, employment or court-ordered
obligations.

 
 

_ oe. ELMOE LEB LA Mr dot (iketedzos0 Page t4

AO 199C (Rev. 09/08- EDCA [Fresno}) Advice of Penalties Page __. Pages

! ADVICE OF PENALTIES AND SANCTIONS
|

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.2., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or

intimidation are significantly more serious if they involve a killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
not more than $250,000 or iinprisoned for not more than !0 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor -— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve aby sentence imposed. I am aware of the penalties and sanctions

Loti, vol S

Defendant’ ‘s Signature

   

Directions to the United States Marshal

{ The defendant is ORDERED released after processing.

Date: 4 / 10 | 20 _ C c

Evia R Grosyan, VS. Magistrate “Jud h

Printed nante and! title

  

Judicial O ficer's Signature

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S.ATTORNEY — U.S. MARSHAL
